DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the reference to the claims on page 1, line 4 and page 3, line 7 of the specification is inappropriate because the specification must be complete in and of itself.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning and scope of the phrase “threads engage in one another” is unclear and as such renders the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 12-17, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botelho 2014/0186579. As to claim 12, Botelho discloses a fabric for use in a machine comprising a woven fabric strip 100 having two longitudinal ends including a first longitudinal end, a second longitudinal end and interwoven longitudinal threads and cross threads [0055], wherein said two longitudinal ends being connected to one another in a connection zone, wherein said two longitudinal ends are welded to one another [0079] and at least one connection element which by means of welding is connected to at least some of said longitudinal threads of both of said longitudinal ends, said at least one connection element (described as a monofilament in [0079]) is connected to said woven fabric strip only by way of a welded connection; see Fig. 4(f). The phrase “by means of transmission welding” is a process limitation which does not further structurally distinguish the claimed final product over the welded product in Botelho. 
As to claims 13 and 14, paragraph [0079] discloses these features. 
As to claims 15 and 16, paragraph [0080] discloses these features. Since additional connection filaments as suggested in [0080] must be applied to either the same side or opposite side of the fabric as the first connection filament, the disclosure in [0080] reads on the claimed invention.
As to claim 17, Figs. 4(b) and 4(g) disclose this feature.
As to claim 22, [0039] discloses this feature.
As to claim 24, Figs. 4(b) and 4(g) and paragraphs [0079] – [0080].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Botelho 2014/0186579 in view of Best 2007/0028997. Botelho discloses a fabric for use in a machine comprising a woven fabric strip 100 having two longitudinal ends including a first longitudinal end, a second longitudinal end and interwoven longitudinal threads and cross threads [0055], wherein said two longitudinal ends being connected to one another in a connection zone, wherein said two longitudinal ends are welded to one another [0079] and at least one connection element which by means of welding is connected to at least some of said longitudinal threads of both of said longitudinal ends, said at least one connection element (described as a monofilament in [0079]) is connected to said woven fabric strip only by way of a welded connection; see Fig. 4(f). The phrase “by means of transmission welding” is a process limitation which does not further structurally distinguish the claimed final product over the welded product in Botelho. However, Botelho does not disclose the use of absorbent components in his welding process. Best discloses the well-known technique of including an absorbent material in parts of a woven fabric used in paper making in order to weld by using a laser. It would have been obvious to one of ordinary skill in the art to include absorbent cross threads, connection elements or monofilaments in the product of Botelho in view of the teachings in Best since this involves applying a known technique to a known device to yield predictable results. Regarding the claimed wavelength range in claims 21 and 27, Best discloses this feature in [0014].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Botelho 2014/0186579 in view of Silakoski 7,381,307. Botelho discloses a fabric for use in a machine comprising a woven fabric strip 100 having two longitudinal ends including a first longitudinal end, a second longitudinal end and interwoven longitudinal threads and cross threads [0055], wherein said two longitudinal ends being connected to one another in a connection zone, wherein said two longitudinal ends are welded to one another [0079] and at least one connection element which by means of welding is connected to at least some of said longitudinal threads of both of said longitudinal ends, said at least one connection element (described as a monofilament in [0079]) is connected to said woven fabric strip only by way of a welded connection; see Fig. 4(f). The phrase “by means of transmission welding” is a process limitation which does not further structurally distinguish the claimed final product over the welded product in Botelho. However, Botelho does not disclose his fabric as being a press felt. Silakoski discloses a press felt comprising a base fabric and a batt fiber layer; see the first paragraph of the patent. It would have been obvious to one of ordinary skill in the art to laminate additional layers to the paper making fabric of Botelho in view of Silakoski in order to form a press felt for a paper making process.

Claims 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Botelho 2014/0186579 in view of Gauthier 6,450,213. Botelho discloses a fabric for use in a machine comprising a woven fabric strip 100 having two longitudinal ends including a first longitudinal end, a second longitudinal end and interwoven longitudinal threads and cross threads [0055], wherein said two longitudinal ends being connected to one another in a connection zone, wherein said two longitudinal ends are welded to one another [0079] and at least one connection element which by means of welding is connected to at least some of said longitudinal threads of both of said longitudinal ends, said at least one connection element (described as a monofilament in [0079]) is connected to said woven fabric strip only by way of a welded connection; see Fig. 4(f). The phrase “by means of transmission welding” is a process limitation which does not further structurally distinguish the claimed final product over the welded product in Botelho. However, Botelho does not disclose staggering the lengths of the longitudinal threads in the connection zone. 
As to claims 18 and 20, Gauthier discloses a paper making endless fabric wherein the longitudinal warp filaments have different lengths in the connection zone resulting in connecting elements 28, 29 contacting only part of the longitudinal threads FC1 – FC4; see Fig. 3 and col. 4, lines 59-64. It would have been obvious to one of ordinary skill in the art to have the connection element contact only part of the longitudinal threads in the connection zone of the Botelho product in view of the teachings in Gauthier in order to avoid excessive density in the joint and to obtain a strong junction.
As to claims 25 and 26, Gauthier suggests this feature in his Fig. 3 and col. 4, lines 59-64 wherein the connecting elements 28, 29 are not contacting all of the longitudinal threads and they only contact 75% of the longitudinal threads. It would have been obvious to one of ordinary skill in the art to have the connection elements in Botelho contact fewer than 50% of the longitudinal threads in view of the teachings in Gauthier in order to avoid excessive density in the joint and to obtain a strong junction since the adding or subtracting of parts is within the level of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783